Citation Nr: 0112418	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the September 1998 reduction of the disability 
evaluation for the veteran's pelvic fracture residuals from 
40 to 20 percent was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1954.  In February 1997, the St. Petersburg, Florida, 
Regional Office (RO) denied an effective date 

prior to June 26, 1996 for the award of a 40 percent 
evaluation for the veteran's pelvic fracture residuals.  In 
December 1997, the veteran submitted a notice of 
disagreement.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO decision which, in 
pertinent part, reduced the disability evaluation for the 
veteran's service-connected pelvic fracture residuals from 40 
to 20 percent and effectuated the reduction as of January 1, 
1999.  In November 1998, the veteran submitted a notice of 
disagreement with that decision.  In May 2000, the RO issued 
a statement of the case to the veteran and his accredited 
representative which addressed the issue of whether the 
September 1998 reduction of the disability evaluation for the 
veteran's pelvic fracture residuals from 40 to 20 percent was 
proper.  In May 2000, the veteran submitted a substantive 
appeal from the September 1998 reduction action.  The veteran 
has been represented throughout this appeal by the Disabled 
American Veterans.  


FINDINGS OF FACT

1.  In January 1997, the RO assigned a 40 percent disability 
evaluation for the veteran's pelvic fracture residuals.  

2.  Clinical documentation incorporated into the record since 
January 1997 does not establish a material improvement in the 
veteran's pelvic disability picture.  


CONCLUSION OF LAW

The September 1998 reduction of the evaluation for the 
veteran's pelvic fracture residuals from 40 to 20 percent was 
not proper.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.344(c), 4.1, 4.2, 4.10, 4.13 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the propriety of the reduction of the evaluation 
of the veteran's pelvic fracture residuals, the Board 
observes that the Department of Veterans Affairs (VA) has 
secured or attempted to secure all relevant VA and private 
medical records to the extent possible.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  The veteran has been 
advised by the statement of the case of the evidence that 
would be necessary for him to substantiate his claim.  A VA 
examination has been conducted.  The resulting written report 
has been incorporated into the claims file.  Any duty imposed 
by VCAA, including the duty to assist and to provide 
notification, has been met.  

I.  Historical Review

The veteran's service medical records indicate that he 
sustained multiple pelvic fractures in a 1951 jeep accident.  
The report of a February 1954 VA examination for compensation 
purposes conveys that the veteran exhibited low back pain and 
aching associated with prolonged sitting, standing, walking, 
and riding.  On examination, the veteran exhibited a 
voluntary range of motion of the right hip of abduction to 
160 degrees and forward elevation to 110 degrees and a full 
passive range of motion of the joint with pain on extreme 
motions.  Contemporaneous X-ray studies of the pelvis 
revealed old fracture residuals including a resultant right 
hemipelvic displacement including the pubis bone; an avulsed 
fragment projecting below the dislocated public bone; 
considerable sclerosis involving the ilium; and elevation of 
the right hip due to the upward displacement of the pelvis.  
In February 1954, the VA established service connection for 
pelvic fracture residuals and assigned a 20 percent 
evaluation for that disability.  


A June 1996 VA treatment record states that the veteran 
complained of right pelvic pain that radiated to the right 
groin and the mid-right thigh.  He reported that he sat on 
his left buttock to relieve his pain.  Contemporaneous X-ray 
studies of the pelvis and hips revealed some deformity of the 
pubis with a four centimeter-long exostosis (spur) rising 
from the right pubis; a partial fusion of the pubis 
synthesis; partial fusion of the sacroiliac joint; a slight 
smaller right iliac bone as compared to the left; and intact 
hip joints.  Treating VA medical personnel prescribed an 
inflatable doughnut for the veteran's use.  In an August 1996 
written statement, the veteran advanced that his pelvic bone 
spur was productive of severe pain.  Treating VA medical 
personnel had prescribed crutches and inflatable cushions for 
his use.  A November 1996 VA treatment record notes that the 
veteran complained of progressive pelvic pain.  He reported 
that he used his prescribed crutches to successfully relieve 
the pain associated with walking; remained unable to sit 
except on his left ischium which in turn caused low back 
pain; and experienced little pain relief from his prescribed 
medications.  The veteran was prescribed Canadian crutches.  
In January 1997, the RO increased the evaluation for the 
veteran's pelvic fracture residuals from 20 to 40 percent 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5252.  

The report of a February 1998 VA examination for compensation 
purposes conveys that the veteran complained of chronic 
burning right sacroiliac joint pain that radiated into his 
coccyx, and chronic burning right adductor tubercle area 
groin area pain.  He reported that he continued to sit solely 
on his left buttock due to pain associated with sitting on 
his right side.  The veteran was noted to be using his 
prescribed Canadian crutches and to walk with a slight 
right-sided limp.  On examination, the veteran exhibited a 
level pelvis; questionable right adductor tubercle area groin 
area tenderness; and a full range of motion of the right hip 
without pain.  The veteran was diagnosed with old healed 
pelvic fracture residuals with fusion of the symphysis pubis 
and the right sacroiliac joint and early lumbosacral spine 
degenerative changes.  A May 1998 X-ray study of the pelvis 
and hips revealed some deformity of the pubis with a four 
centimeter-long exostosis 

(spur) rising from the right pubis; almost complete fusion of 
the pubis synthesis; partial fusion of the sacroiliac joint; 
a slight smaller right iliac bone as compared to the left; 
and intact hip joints.  In September 1998, the RO established 
service connection for lumbosacral spine degenerative 
changes; assigned a 20 percent evaluation for that 
disability; concluded the February 1998 VA examination 
findings did not warrant the current 40 percent evaluation; 
reduced the evaluation for the veteran's pelvic fracture 
residuals from 40 to 20 percent under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5252; effectuated the 
reduction as of January 1, 1999; and noted that the 
provisions of 38 C.F.R. § 3.105(e) were not for application 
given that the amount of disability compensation paid to the 
veteran would remain unchanged due the concurrent award of 
the 20 percent evaluation for his lumbosacral spine disorder.  

II.  Reduction

The circumstances under which an evaluation may be reduced 
are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  As the 
40 percent evaluation for the veteran's pelvic fracture 
residuals had been in effect for less than five years, the 
provisions of 38 C.F.R. § 3.344(c) (2000) direct that 
reexaminations disclosing physical improvement in of the 
disability will warrant reduction in the assigned evaluation.  

Material improvement is to be determined by a comparison of 
the previous and current physical conditions.  If material 
improvement is found, the VA must consider the circumstances 
under which the improvement occurred.  Tucker v. Derwinski, 2 
Vet. App. 201, 203 (1992).  In Brown v. Brown, 5 Vet. App. 
413 (1993), the United States Court of Appeals for Veterans 
Claims (Court) clarified that 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.13 (2000) require the RO and the Board in a rating 
reduction case to review of the entire recorded history of 
the service-connected disorder and ascertain (1) whether the 
evidence reflects an actual change in the disability; (2) 
whether the examination reports reflecting such change 

are based upon thorough examinations; and (3) whether there 
is an actual improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  The variability of 
residuals following pelvic fractures necessitates assignment 
of evaluations based on specific residuals, faulty posture, 
limitation of motion, muscle injury, painful motion of the 
lumbar spine, manifest by muscle spasm, mild to moderate 
sciatic neuritis, peripheral nerve injury, or limitation of 
hip motion.  38 C.F.R. § 4.67 (2000).  

Limitation of flexion of the thigh to 30 degrees warrants a 
20 percent evaluation.  A 30 percent evaluation requires that 
flexion be limited to 20 degrees.  A 40 percent evaluation 
requires that flexion be limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2000).  A 10 percent 
evaluation is warranted where limitation of rotation of the 
thigh is such that it not possible to toe out more than 15 
degrees.  A 10 percent evaluation is also warranted where 
limitation of adduction of the thigh is such that one cannot 
cross their legs.  A 20 percent evaluation is warranted where 
abduction is not possible beyond 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253 (2000).  The average normal 
range of motion of the hip is flexion from 0 (zero) to 125 
degrees and abduction from 0 (zero) to 45 degrees.  38 C.F.R. 
§ 4.70, Plate II (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 

innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.10, 4.40, 4.45 (2000).  

The clinical documentation that precipitated the assignment 
of a 40 percent evaluation for the veteran's pelvic fracture 
residuals reflects that the veteran complained of chronic 
right pelvic pain that prevented him from sitting on his 
right buttock and necessitated the use of crutches for pain 
relief.  He exhibited significant pelvic fracture residuals 
including a large pelvic exostosis.  No lower extremity 
ranges of motion were reported.  The probative evidence 
incorporated into the record between the RO's January 1997 
assignment of a 40 percent evaluation and its September 1998 
reduction action consists of the report of the February 1998 
VA examination for compensation purposes and VA X-ray studies 
dated between January 1993 and May 1998.  That documentation 
shows that the veteran continued to complain of chronic right 
pelvic pain which prevented him from sitting on his right 
buttock and necessitated the use of crutches for pain relief.  
The radiological findings reflected that the veteran's pelvic 
fracture residuals remained essentially static.  Whether the 
1996 VA clinical findings would have warranted an initial 
assignment of a 40 percent is not germane to the issue on 
appeal.  Indeed, it is limited to whether there had been a 
material improvement in the veteran's service-connected 
pelvic fracture residuals.  The clinical record does not 
establish that a material change in the veteran's pelvic 
fracture residuals has occurred.  The 40 percent rating was 
supported by minimal findings reflecting, at best, slight 
impairment of the hips and thighs.  However, the RO was 
within its authority to assign a 40 percent evaluation.  The 
February 1998 VA evaluation that was the basis of the 
reduction to 20 percent relates essentially similar minimal 
findings.  The Board does not see a significant difference 
between the clinical findings as would establish that there 
had been any improvement in the veteran's pelvic disability 
picture.  Therefore, the Board concludes that the September 
1998 reduction of the evaluation of the veteran's pelvic 
fracture residuals from 40 percent to 20 percent was 
improper.  Accordingly, the benefit sought on appeal is 
granted.  




ORDER

Restoration of a 40 percent evaluation for the veteran's 
pelvic fracture residuals is granted subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

The veteran has submitted a timely notice of disagreement 
with the denial of an effective date prior to June 26, 1996 
for the award of a 40 percent evaluation for his pelvic 
fracture residuals.  The RO has not issued a statement of the 
case or supplement statement of the case that addresses that 
issue.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a statement 
of the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  


2.  The RO should then issue a statement 
of the case to the veteran that addresses 
the issue of his entitlement to an 
effective date prior to June 26, 1996, 
for the award of a 40 percent evaluation 
for his pelvic fracture residuals.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

